Johnson sued C. P. Haupt for debt. Attachment issued and was levied upon chattels. Haupt replevied with plaintiffs in error, Golman and Donosky, as sureties upon his bond. Judgment was rendered against Haupt for $216.33 and against the sureties for $150, the value of the *Page 335 
chattels as appraised by the officer. The sureties prosecute this writ of error.
The bond was not conditioned as required by article 292, R.S. It was a forthcoming bond and more onerous than the statute requires. It was therefore error to summarily render judgment against the sureties for the appraised value of the property. Mariany v. Lemaire (Tex. Civ. App.)83 S.W. 215; Norvell-Shapleigh Hardware Company v. Hall Novelty 
Machine Works (Tex. Civ. App.) 91 S.W. 1092; Elrod Bros.  Phillips v. Rice (Tex. Civ. App.) 99 S.W. 733.
Reversed, and judgment rendered dismissing as to the plaintiffs in error without prejudice to the right of Johnson to proceed against them upon the bond as a common-law obligation.
Reversed and rendered.